LARSON, Chief Judge
(concurring in parVdissenting in part):
I find that, under the facts of this case, the offense alleged in Specification 2 of Charge II (communicating a threat) is a lesser-in-eluded-offense (LIO) of that alleged in Specification 1 of Charge II (obstruction of justice), and therefore, multiplicious for all purposes. Accordingly, I dissent from the majority’s affirmance of the finding of guilty to Specification 2 of Charge II. I concur in affirming the remaining findings of guilty and the sentence.
Although the law of multiplicity has been in a state of turmoil in recent years, one feature has remained constant: if an offense is a lesser-included-offense (LIO) of another, it is multiplicious for any purpose. Brown v. Ohio, 432 U.S. 161, 97 S.Ct. 2221, 53 L.Ed.2d 187 (1977); United States v. Foster, 40 M.J. 140 (C.M.A.1994); United States v. Teters, 37 M.J. 370 (C.M.A.1993), cert. denied, — U.S. -, 114 S.Ct. 919, 127 L.Ed.2d 213 (1994). Rule for Courts-Martial (R.C.M.) 907(b)(3)(B) discussion; R.C.M. 1003(e)(1)(C). Therefore, if communicating a threat is an LIO of obstructing justice under the facts of this case, it is multiplicious and must be dismissed.
I agree with the majority that the answer to the LIO/multiplicity question is found by applying the “elements” test set down by the Supreme Court in Schmuck v. United States, 489 U.S. 705, 109 S.Ct. 1443, 103 L.Ed.2d 734 (1989) and applied to military law by the Court of Military Appeals in United States v. Foster, 40 M.J. 140 (C.M.A.1994). In those eases, the Courts stated that, under the elements test, an offense is an LIO of another offense when the elements of the lesser are a subset of the elements of the charged offense. Schmuck, 489 U.S. 705, 716, 109 S.Ct. 1443, 1450; Foster, 40 M.J. 140, 143. To determine whether one is a subset of the other, first determine whether proof of the lesser is necessary in order to prove the greater. Id.
In the first paragraph of the majority opinion, Senior Judge Reed concluded that proof of the offense of communicating a threat was necessary in order to prove the offense of obstruction of justice. In effect, he applied the very test set down in Schmuck and Foster to the facts of this case. In so doing, he necessarily considered the language in the specifications in determining what the elements of these two offenses were; for only by tailoring the elements to the facts alleged in the specifications could one determine that the prosecution would have to prove that the appellant communicated a threat in order to prove that he obstructed justice. Yet, after applying the test in this particularized manner, the majority then rejected the test results in favor of a comparison of the generic elements of these two offenses without reference to the language in the specifications.
This comparison of only the generic elements as listed in statutes or in the Manual for Courts-Martial, United States, 1984 (MCM) is useful to determine the intent of the Congress and the President as to whether multiple punishments are authorized for similar offenses that are not LIOs. Indeed, it appears to be mandated by our superior court in Teters, 37 M.J. at 377 (“It is now unquestionably established that this test is to be applied to the elements of the statutes violated and not to the pleadings or proof of these offenses”). However, Teters involved the comparison of two separate offenses (larceny and forgery) that were based upon the same conduct, not one as an LIO of the other. My reading of the subsequent case of Foster, which dealt with the question .of *634whether one offense was an LIO of another, tells me that one cannot realistically compare the elements of the two without referring to the pleadings. In Foster, the Court concluded that, since the accused was charged with committing sodomy by force and without the consent of the victim, the offense of indecent assault, which requires that the assault be without the victim’s consent to establish guilt, was a proper LIO.1 40 M.J. 140, 147.
Similarly, in another recent ease, our superior Court found indecent acts and adultery to be separate offenses under the Blockburger/Teters elements test by comparing the elements as tailored to the facts of the case. United States v. Wheeler, 40 M.J. 242 (C.M.A.1994). Specifically, the Court found that the element of indecency in indecent acts was proved by the fact that the person with whom the appellant had sexual intercourse was his step-daughter, a fact not necessary to prove in the adultery offense. Only by referring to the pleadings could the Court have analyzed the difference between the elements of these two offenses in this manner. Although Wheeler concerns offenses that were not in a greater/lesser relationship to one another, nevertheless it offers insight into the shortcomings of the generic elements comparison approach to the multiplicity question in general.
I also find support for the use of pleadings to determine whether one offense is an LIO of another for multiplicity purposes in United States v. Dixon, — U.S. -, 113 S.Ct. 2849, 125 L.Ed.2d 556 (1993).2 In that case, the Supreme Court, in a 5-4 decision, restored the elements test of Blockburger v. United States, 284 U.S. at 304, 52 S.Ct. at 182, 76 L.Ed. 306 (1932) for determining whether offenses are separate for multiple prosecution or multiple punishment purposes. The majority’s application of the elements test is quite revealing. Justice Scalia, writing for the majority, found the defendant’s conviction for simple assault of his wife to be multiplicious (and therefore barred by the Double Jeopardy Clause) with his prior conviction for contempt for violating a court’s civil protection order (CPO) order not to assault his wife. He reached that conclusion because proof of each element of the assault was required to prove the violation of the CPO. He could only have come to that conclusion — that the assault elements were a subset of the contempt elements — by considering the pleadings, specifically the terms of the CPO.3 As Chief Justice Rehnquist pointed out in dissent, a strict comparison of the generic statutory elements of the two offenses, under Blockburger, reveals that each contains an element not found in the other and, therefore, multiple prosecution should not be barred. — U.S. -, 113 S.Ct. 2849, 2865.4
Another feature of applying the simplistic generic elements test to the LIO question causes me concern. We already have a body of law to determine whether one offense is an LIO of another for purposes other than multiplicity — such as whether an accused may be found guilty of an LIO if proof of the charged offense is insufficient or whether a guilty finding of an LIO may be substituted by reviewing authorities- for the same reason. United States v. Emmons, 31 M.J. 108 (C.M.A.1990); United States v. McKinley, 27 *635M.J. 78 (C.M.A.1988). Furthermore, guidance in determining whether one offense is an LIO of another can be found in the MCM, Part IV, beginning with paragraph 2. There, the President, in interpreting Article 79, UCMJ, 10 U.S.C. § 879 (1988), has emphasized that one offense cannot be considered necessarily included within the charged offense unless the specification contains sufficient language to put the accused on notice that he must prepare to defend against the lesser offense as well. Obviously, inherent in this assessment is a detailed examination of the specification itself. Simply comparing generic elements would not necessarily disclose the existence of an LIO for notice purposes.
It is revealing as well that the President has listed possible LIOs in the discussion of each offense in the MCM, Part IV, some of which would not be LIOs under the strict generic elements comparison test. For example, assault with a dangerous weapon is listed as an LIO of intentional infliction of grievous bodily harm. MCM, Part IV, ¶ 54d(7). However, a strict comparison of the generic elements of these two offenses reveals that assault with a dangerous weapon contains an element not found in intentional infliction of grievous bodily harm, i.e., that the accused used a dangerous weapon. MCM, Part TV, ¶ 54b(4)(a) and (b). Therefore, under the elements test, it would not be an LIO despite its designation as such in the Manual and, as a result, an accused could be punished twice for using a dangerous weapon to intentionally inflict grievous bodily harm. My conclusion from this observation is that whether an offense that is listed as an LIO is, in fact, an LIO in a given case will depend on the language in the specification. In the assault example, if the specification alleging intentional infliction of grievous bodily harm contains an allegation that the accused used a dangerous weapon in the assault, then assault with a dangerous weapon would be an LIO; otherwise, it would not.
The observation that a listed LIO may not always be an included offense leads to the conclusion that the listing is intended to be helpful guidance, not a mandatory bright line. In effect, the President has recognized that whether an offense is an LIO will depend on the language contained in the charged offense. This conclusion is borne out by the words in the MCM, Part IV, ¶ 2b(4) that the lists are not intended to be all-inclusive.5 See also, United States v. Standifer, 40 M.J. 440 (C.M.A.1994) (Court relies on language that lists of LIOs “are not all-inclusive,” in finding obstruction of justice included within subordination of perjury even though not listed as an LIO in the MCM). Consequently, I see little significance in the fact that the MCM lists “none” under the LIO part of its discussion of the offense of obstruction of justice. MCM, Part TV, ¶ 96d. Clearly, there are no common ones — such as assault as a routine LIO under robbery — but that observation does not preclude the existence of one if an application of the elements, tailored to the language in the specification, establishes that proof of a lesser offense is necessary to prove the charged offense.
I recognize that, in addition to the elements test, the majority has included the presence of an offense as an LIO in the MCM as an alternative means to identify it as such. Yet, while this alternative may seem to cover all the bases, I see it as inconsistent with the logic of the generic elements test. The essence of that test is that it is accomplished without reference to the language of the specification. Yet, as discussed above, one cannot determine whether an offense, which is listed as an LIO in the MCM, is in fact an LIO in a given case without examining the language in the specification. Furthermore, one cannot determine whether an accused is on notice that he must defend against an LIO as well as the charged offense without examining the specification. I have difficulty using different and conflicting tests to determine whether the same offense in the same case is an LIO. Using the pleadings to find an LIO in order to preserve a conviction on appeal but using the generic elements test in the same case to find that the offense is not an LIO in order *636to subject the accused to multiple punishment is confusing and illogical. An LIO should be an LIO for all purposes.6
I share the desire — found in many appellate opinions of recent vintage — to find a simple answer to the LIO/multiplicity question. The strict generic elements test for determining whether one offense is included within another would certainly provide that simple answer. The majority opinion makes an excellent argument for that position. Its only flaw is that it won’t work, at least not in this case. Because of the way the specifications were drafted, this particular ease is unique to its facts. For that reason, it is not the right case in which to search for that elusive simple answer to this complex problem. Our duty here is to apply the law, confusing as it may be, to the unique facts of this case as best we can. In so doing, I find communicating a threat included within obstruction of justice and, accordingly, I would set aside the finding of guilty to the lesser offense and order it dismissed.
Senior Judge WELCH concurs.

. It is trae that the issue in Foster was whether Foster could be convicted of indecent assault as an LIO in lieu of sodomy and not, as in this case, whether the two were multiplicious for findings or sentence. Nevertheless, even though the purpose of LIO determination is different in this case, the ultimate question — whether the lesser offense is an LIO — is the same.


. As an aside, Dixon, put to rest another basis for finding offenses separate or the same, i.e., whether they serve different or identical societal interests. -U.S.-,-, 113 S.Ct. 2849, 2858. I mention this only because the majority opinion refers to the different societal interests served by the two offenses in this case as another reason for considering them separate. The military judge also espoused this reason for his ruling at 'trial.


. By comparison, the Court found that a subsequent conviction for assault with intent to kill was not multiplicious because that offense contained an element, i.e., intent to kill, not found in the order that formed the basis of the contempt offense. -U.S. -, 113 S.Ct. 2858.


. At least one state supreme court has interpreted Dixon in this manner, i.e., to consider the charging instrument when applying the “elements” test. Parrish v. Texas, 869 S.W.2d 352 (Texas Crim.App.1994).


. These words may simply be a recognition of the limitations of the President’s power to prescribe the ambit of a substantive crime. As the Court of Military Appeals noted recently, this function is uniquely within the province of the courts. United States v. Anzalone, 41 M.J. 142 (C.M.A.1994).


. It must be emphasized that just because an offense is an LIO according to the language in the specification does not automatically entitle either party to have the question of guilt of the lesser offense submitted to the fact-finder by instruction, nor does it automatically make a finding of guilty to the lesser offense available to reviewing authorities as a substitute for the charged offense. In order to suit those purposes, there must evidence of each element of the lesser offense admitted at trial upon which the fact-finders could rationally find the accused guilty of the lesser offense. Keeble v. United States, 412 U.S. 205, 93 S.Ct. 1993, 36 L.Ed.2d 844 (1973).